Name: Council Decision of 15 October 1968 concluding an Agreement with Australia, negotiated under Article XXVIII, Paragraph 5 of GATT
 Type: Decision
 Subject Matter: nan
 Date Published: 1968-10-21

 Avis juridique important|31968D0362Council Decision of 15 October 1968 concluding an Agreement with Australia, negotiated under Article XXVIII, Paragraph 5 of GATT Official Journal L 258 , 21/10/1968 P. 0009 Danish special edition: Series II Volume I(2) P. 0138 English special edition: Series II Volume I(2) P. 0222 ++++COUNCIL DECISION OF 15 OCTOBER 1968 ON THE CONCLUSION OF AN AGREEMENT WITH AUSTRALIA NEGOTIATED UNDER ARTICLE XXVIII ( 5 ) OF GATT ( 68/362/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 111 , 114 AND 228 THEREOF ; HAVING REGARD TO THE COMMON CUSTOMS TARIFF OF THE EUROPEAN COMMUNITIES ; HAVING REGARD TO THE COUNCIL DECISION OF 5 DECEMBER 1961 ; HAVING REGARD TO THE REPORT FROM THE COMMISSION ; WHEREAS , IN ACCORDANCE WITH ARTICLE XXVIII ( 5 ) OF THE GENERAL AGREEMENT ON TARIFFS AND TRADE , AUSTRALIA HAS NOTIFIED ITS WISH TO WITHDRAW CONCESSIONS AFFECTING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS THAT WITHDRAWAL HAS BEEN THE SUBJECT OF NEGOTIATIONS FOR COMPENSATORY ADJUSTMENT ; WHEREAS THE CONCESSIONS OFFERED BY AUSTRALIA IN COMPENSATION FOR THOSE WITHDRAWN ARE SATISFACTORY , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT NEGOTIATED WITH AUSTRALIA UNDER ARTICLE XXVIII ( 5 ) OF THE GENERAL AGREEMENT ON TARIFFS AND TRADE IS CONCLUDED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY , THE TEXT OF THE AGREEMENT BEING ANNEXED TO THIS DECISION . ARTICLE 2 THE CONTRACTING PARTIES TO THE GENERAL AGREEMENT ON TARIFFS AND TRADE SHALL BE NOTIFIED OF THE CONCLUSION OF THIS AGREEMENT . DONE AT LUXEMBOURG , 15 OCTOBER 1968 . FOR THE COUNCIL THE PRESIDENT G . SEDATI ANNEX : SEE O.J .